

ESCROW AGREEMENT


This Escrow Agreement, dated as of January 17, 2007 (this “Agreement”), is
entered into by and between Long-E International, Inc., a Utah corporation, with
its principal offices located at C-6F HUHAN CHUANGXIN BLOCK, KEYUAN ROAD,
HI-TECH INDUSTRY ZONE, SHENZHEN GUANDONG F4 5180000 (the “Company), WestPark
Capital, Inc. a Colorado corporation with its principal offices located at 1900
Avenue of The Stars, Suite 310 Los Angeles, CA 90067 (the “Placement Agent”) and
Law Offices of David L. Kagel, A Professional Corporation, with offices at 1801
Century Park East, Suite 2500, Los Angeles, CA 90067 (the “Escrow Agent”).


WHEREAS, Placement Agent and the Company have entered into an Engagement
Agreement (the “Engagement”), dated as of June 20, 2006 regarding certain
financing (the “Offering”) in the form of Convertible Notes, which are
convertible into shares of the Company’s preferred stock of the Company, (the
“Securities”) and Regulation D of the General Rules and Regulations under the
Securities Act of 1933, as amended (the “Act”) such placement to be made solely
to accredited investors, as that term is defined in the Act;


WHEREAS, the Placement Agent, as agent for the Company, proposes to offer the
Securities on a best efforts basis, a maximum of $6,000,000 (“Maximum
Offering”), which Securities of convertible debt are being offered with a
conversion price of $0.40 (the “Purchase Price”);


WHEREAS, the proceeds to the Company from the sale of the Securities (the
“Subscription Funds”) are to be held in escrow pending the Company’s receipt of
subscriptions, consisting of the full Purchase Price of Securities subscribed
for and a related subscription agreement, (each a “Subscription”) from
subscribers for Securities (each a “Subscriber”), until the expiration of the
Offering Period as defined herein; and


WHEREAS, the Company and the Placement Agent propose to establish an escrow
account with the Escrow Agent whereby the Escrow Agent will serve as escrow
agent pursuant to the terms and subject to the conditions provided for in this
Agreement.


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained in this Agreement, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:


1.   Appointment of Escrow Agent: The Company and the Placement Agent hereby
appoint the Escrow Agent as agent and custodian for the purposes of this
Agreement, and the Escrow Agent accepts such appointment, each upon the terms
and subject to the conditions set forth in this Agreement.


2.    Establishment of the Escrow Account: The Company and the Placement Agent
hereby establish (the “Escrow Agreement”) with the Escrow Agent under Escrow
Agent’s client trust account at Wells Fargo Bank located at 1801 Avenue of the
Stars, Los Angeles, California 90067 (the “Bank”), to receive, hold and disburse
Subscription Funds as set forth herein (the “Escrow Account”). The Placement
Agent shall instruct each Subscriber to make the Subscription Funds payable to
the Escrow Account.


3.   The Escrow Period: The Offering shall expire on February 28, 2007, unless
extended for an additional period of up to 45 days at the sole discretion of the
Company, and upon at least five (5) business days written notice to the Escrow
Agent (said initial or extended period is defined as the “Offering Period.”)


4.   Deposits into the Escrow Account:


(a) All Subscribers’ checks and wire transfer funds shall be made payable to
“Law Offices of David L. Kagel, Prof. Corp. Subscription Escrow Account No. 3”
as escrow agent for the Company.  Checks may be delivered to the Placement
Agent, who in turn will deliver them to an Account Representative at the Bank
for deposit into the Escrow Account.  The Placement Agent will promptly furnish
to the Escrow Agent copies of all checks and related deposit slips so delivered
to the Bank.  All Subscription Funds shall be accompanied by written
subscription information in the form attached hereto as Exhibit B.  The Escrow
Agent shall, upon receipt of a Subscription, together with the related Purchase
Price therefor, deposit the Purchase Price of said Subscription in the Escrow
Account for collection.

 
 

--------------------------------------------------------------------------------

 

(b)   Any checks which are received by Escrow Agent that are made payable to a
party other than the Escrow Agent shall be returned directly to the proposed
purchaser, together with any documents delivered therewith. In the event the
Escrow Agent does not have sufficient Information to return such deposit to the
proposed purchaser, the Escrow Agent shall return such deposit and documents to
the Placement Agent. Simultaneously with each deposit, the Placement Agent shall
provide the Escrow Agent with a copy of a fully executed Subscription containing
the name, address and taxpayer identification number of each Subscriber and of
the aggregate principal amount of Securities subscribed for by such Subscriber.
The Escrow Agent is not obligated, and may refuse, to accept checks that are not
accompanied by a Subscription containing the requisite information.


(c)   In the event a wire transfer is received by the Escrow Agent and the
Escrow Agent has not received a related subscription agreement, fully executed,
the Escrow Agent shall notify the Placement Agent. If the Escrow Agent does not
receive a fully executed copy of the subscription agreement containing the name,
address and taxpayer identification number of the Subscriber and the Purchase
Price of the Securities subscribed for by such Subscriber prior to close of
business on the second business day (days other than a Saturday or Sunday or
other day on which the Escrow Agent is not open for business in the State of New
York) after notifying Placement Agent of receipt of said wire, the Escrow Agent
shall return the funds to the prospective purchaser.


5.   The Offering Period: During the Offering Period, the Escrow Agent shall
maintain a list of (i) the name, address and taxpayer identification number of
each Subscriber, (ii) the number of Securities subscribed for by such
Subscriber, as accepted, and (iii) the aggregate Purchase Price received from
each Subscriber.


6.   Delivery of the Offering Proceeds: A request for disbursement from the
Escrow Account shall be signed by an authorized representative of both the
Company and the Placement Agent and shall be substantially the same form as
Exhibit C attached hereto and made a part hereof. The Escrow Agent shall not be
responsible for evaluating the truth or sufficiency of any request for
disbursement. The Escrow Agent shall disburse and deliver all Subscription Funds
deposited in the Escrow Account for Subscriptions accepted by the Company and
available for distribution to the Company (the “Offering Proceeds”) as follows:


(a)   In the event that the Proceeds are not received by the Escrow Agent on or
prior to the termination of the Offering Period, promptly to the applicable
Subscriber (in the amount received from such Subscriber when tendering the
Subscriber’s Subscription); or


(b)   In the event that at least the Proceeds are received by the Escrow Agent
on or prior to the termination of the Offering Period, in accordance with the
written instructions of the Company and the Placement Agent; however, in no
event shall the Escrow Agent distribute the funds without the documentation as
may be necessary in the opinion of the Escrow Agent.


(c)   Notwithstanding the foregoing, the distribution of funds pursuant to
Sections 6(a) and (b) shall not occur until the date on which said funds have
cleared.


7.   In the event that Proceeds from less than the Maximum Offering are
disbursed to the Company in accordance with Section 6(b) of this Agreement, the
Escrow Agent shall deposit any additional funds received during the Offering
Period in the Escrow Account until given further instructions by the Company and
the Placement Agent as to disposition of the funds; however, in no event shall
the Escrow Agent make a distribution under this Section 7 until the date on
which said funds have cleared.

 
2

--------------------------------------------------------------------------------

 

8.   Upon the disbursement of all funds in the Escrow Account in accordance with
the terms of this Agreement, the Escrow Agent will have no further
responsibility. In this regard, it is expressly agreed and understood that in no
event shall the aggregate amount of payments made by the Escrow Agent exceed the
amount of the funds in the Escrow Account.


9.   The Escrow Agent hereby accepts its obligations under this Agreement, and
represents and warrants that the Escrow Agent has the power and legal authority
to enter into this Agreement and to perform the Escrow Agent’s obligations under
this Agreement. The Escrow Agent covenants and agrees that all property held by
the Escrow Agent pursuant to this Agreement shall be identified as being held in
escrow in connection with this Agreement. The Escrow Agent further covenants and
agrees that all documents and records with respect to the matters subject to and
transactions contemplated by this Agreement will be available, upon reasonable
written notice, for examination by the Company, the SEC or any state “blue sky”
securities authorities. The Company and the Placement Agent agree that the
Escrow Agent may be a Subscriber to the Offering.


10.  For its services hereunder, the Escrow Agent shall be entitled to receive
from the Company upon demand: (a) a fee of $2,000 upon the execution and
delivery of this Agreement, and (b) reimbursement for any reasonable expenses
incurred by the Escrow Agent in connection with the services provided in
accordance with this Agreement.


11.  For its services hereunder, the Placement Agent shall be entitled to
receive from the Company upon demand reimbursement for any reasonable expenses
incurred by the Placement Agent in connection with the services provided in
accordance with this Agreement.


12.  The parties hereto, for themselves, their successors and assigns, do hereby
acknowledge and agree that:


(a)   This Escrow Agreement expressly sets forth all the duties and obligations
of the Escrow Agent with respect to any and all matters pertinent to this
Agreement. The Escrow Agent shall not have any additional duties or
responsibilities except as expressly set forth in this Agreement and no implied
duties or obligations shall be read into this Agreement against the Escrow
Agent;


(b)   The Escrow Agent shall be under no duty or obligation to enforce the
collection of any check, draft or other instrument for the payment of money
delivered to it hereunder, but the Escrow Agent, within a reasonable time, shall
return to the Subscriber any check, draft or other instrument received which is
dishonored, together with the Subscription Agreement;


(c)   The Escrow Agent shall have no responsibility at any time to ascertain
whether or not any security interest exists in the funds in the Account or any
part thereof or to file any financing statement under the Uniform Commercial
Code with respect to the funds in the Account or any part thereof;


(d)   The Escrow Agent does not have any interest in the amounts deposited
hereunder but is serving as escrow holder only and having only possession
thereof; except to the extent that the Escrow Agent shall become a Subscriber.


(e)   The Escrow Agent shall not be required to enforce any of the terms or
conditions of any agreement between the Company and a member of the NASD, nor
shall it be responsible for the performance by the Company or a member of the
NASD of their obligations under any agreement between them;

 
3

--------------------------------------------------------------------------------

 

(f)   The Escrow Agent shall not have any investment responsibility with respect
to funds held under this Agreement;


(g)   The Escrow Agent shall not be responsible for the identity, authority or
rights of any person, firm or corporation executing or delivering or purporting
to execute or deliver this Agreement or any document or amount deposited
hereunder or any endorsement thereon or assignment thereof;


(h)   The Escrow Agent shall not be responsible for the sufficiency, genuineness
or validity of, or title to, any document, instrument or amount deposited or to
be deposited with it pursuant to this Agreement;


(i)   The Escrow Agent may rely and shall be protected in acting or refraining
from acting upon any written notice, instruction or request furnished to it
hereunder and believed by it to be genuine and to have been signed or presented
by the proper party or parties and the Escrow Agent shall be under no duty to
inquire into or investigate the validity, accuracy or content of any such
document;


(j)   The Escrow Agent shall not have any duty to preserve rights against any
parties with respect to any funds held by the Escrow Agent pursuant to this
Agreement, whether or not the Escrow Agent has or is deemed to have knowledge or
notice of such matters;


(k)   The Escrow Agent shall not be liable for any action taken in accordance
with the terms of this Agreement, including, without limitation, any release of
amounts held by the Escrow Agent pursuant to this Agreement;


(l)   The Escrow Agent’s duties hereunder are purely ministerial in nature and
the Escrow Agent shall not be liable or responsible for any act it may do or
omit except to the extent a court of competent jurisdiction located within the
State of California determines its actions or inactions constituted gross
negligence or willful misconduct, and in no event shall the Escrow Agent be
liable for special, indirect or consequential loss or damage of any kind
whatsoever (including, but not limited to, lost profits), even if the Escrow
Agent has been advised of the likelihood of such loss or damage and regardless
of the form of action;


(m)   The Escrow Agent shall not be required to institute legal proceedings of
any kind and shall not be required to defend any legal proceedings which may be
instituted against it in respect of the subject matter of this Agreement and the
instructions set forth herein, unless requested to do so and indemnified to its
satisfaction against the cost and expense of such defense;


(n)   In case any funds held by the Escrow Agent hereunder shall be attached,
garnished or levied upon pursuant to any order of court, or the delivery thereof
shall be stayed or enjoined by any order of court, or any other writ, order,
judgment or decree shall be entered or issued by any court affecting such
property, or any part thereof, or any act of the Escrow Agent, the Escrow Agent
is hereby expressly authorized, in its sole discretion and notwithstanding
anything in this Agreement to the contrary, to obey and comply with all writs,
orders, judgments or decrees so entered or issued, whether with or without
jurisdiction and, in case the Escrow Agent obeys and complies with any such
writ, order, judgment or decree, it shall not be liable to any of the parties
hereto, their affiliates, principals, successors or assigns, any Subscriber or
prospective purchaser or to any other person, firm or corporation, by reason of
such compliance notwithstanding that such writ, order, judgment or decree may
subsequently be reversed, modified, annulled, set aside or vacated;


(o)   The Escrow Agent at the sole expense of the Company may employ agents,
attorneys and accountants in connection with its duties hereunder and shall not
be liable for any action taken or omitted in good faith in accordance with the
advice of counsel, accountants or other skilled persons; and

 
4

--------------------------------------------------------------------------------

 

(p)   By entering into this Agreement, there is no establishment of an attorney
client relationship neither between the Company and the Escrow Agent nor between
the Placement Agent and the Escrow Agent.


13.   In the event of any disagreement between the Company, the Placement Agent
and the Subscribers, or any other person, or any of them, resulting in an
adverse claim to funds held by the Escrow Agent pursuant to this Agreement, the
Escrow Agent shall be entitled, at the Escrow Agent’s sole option, to refuse to
comply with any such claim and shall not be liable for damages or interest to
any such person or persons for its failure to comply with such adverse claims,
and the Escrow Agent shall be entitled to continue to so refrain until:


(a)   the rights of the adverse claimants shall have been finally adjudicated by
a court of competent jurisdiction; or


(b)   all differences shall have been adjusted by agreement and the Escrow Agent
shall have been notified of such in a writing signed by all interested persons.


In the event of such disagreement, the Escrow Agent, in the Escrow Agent’s sole
discretion, may file a suit in interpleader for the purpose of having the
respective rights of the claimants of such funds or other property adjudicated
at the sole expense of the Company.


14.   The Company and the Placement Agent hereby agree to indemnify the Escrow
Agent and hold the Escrow Agent harmless, from and against any and all claims,
costs, expenses, demands, judgments, losses, damages and liabilities (including,
without limitation, reasonable attorneys’ fees and expenses) arising out of or
in connection with this Agreement.


15.   The Escrow Agent may at any time resign by giving prior written notice of
such resignation to the Placement Agent and the Company. The Escrow Agent shall
not be discharged from its duties and obligations under this Agreement until a
successor escrow agent shall have been designated by the Company and such
successor escrow agent shall have executed and delivered an escrow agreement in
substantially the form of this Agreement, and all property then held by the
Escrow Agent pursuant to this Agreement shall have been delivered to such
successor escrow agent. However, in no event will the Escrow Agent’s obligations
hereunder extend beyond ninety (90) days after providing written notice of
resignation to the Placement Agent and the Company.


16.   The term of this Agreement shall commence as of the date of this Agreement
and shall terminate upon the earliest to occur of the following:


(a)   disbursement of all amounts held by the Escrow Agent pursuant to Section 6
of this Agreement and satisfaction of the Escrow Agent’s other duties and
responsibilities under this Agreement; or


(b)   the appointment of, and acceptance of such appointment by, the successor
escrow agent under Section 14.


Upon termination of this Agreement, Exhibit D attached hereto and made a part
hereof is required to be executed and delivered by the Company to the Escrow
Agent, provided that failure to do so shall not effect the termination of this
Agreement.


17.   Except as otherwise specifically provided elsewhere in this Agreement, all
requests, demands, notices and other communications required or otherwise given
under this Agreement shall be sufficiently given if in writing and (a) delivered
by hand against written receipt therefore, (b) forwarded by nationally
recognized overnight courier requiring acknowledgment of receipt, (c) mailed by
registered or certified mail, return receipt requested addressed or (d)
facsimile, in each case with delivery charges prepaid or (e) as a PDF scan and
email, as follows:

 
5

--------------------------------------------------------------------------------

 

If to the Company, to:


Long-E International, Inc.
C-6F HUHAN CHUANGXIN BLOCK
KEYUAN ROAD, HI-TECH INDUSTRY ZONE
SHENZHEN GUANDONG F4 5180000
Telephone: +86 755 3396 5188
Email: jeffreyly@tom.com


If to the Placement Agent, to:


Richard Rappaport
WestPark Capital, Inc.
1900 Avenue of the Stars, Ste. 310
Los Angeles, CA 90067
Facsimile: (310) 843-9304
Email: r@wpcapital.com


If to the Escrow Agent, to:


David L. Kagel, Esq.
Law Offices of David L. Kagel, A Professional Corporation
1801 Century Park East
Suite 2500
Los Angeles, CA 90067
Facsimile: (310) 553-9693
Email: dkagel@earthlink.net


or, in the case of any of the parties hereto, at such other address as such
party shall have furnished in writing, in accordance with this section, to the
other party to this Agreement. Each such request, demand, notice or other
communication shall be deemed given (x) on the date of delivery by hand, (y) on
the first business day following the date of delivery to the nationally
recognized overnight courier or (z) three business days following mailing by
registered or certified mail.


18.   This Agreement shall be binding and inure to the benefit of the parties to
this Agreement and their respective successors and assigns. Nothing in this
Agreement is intended or shall be construed to give any other person any right,
remedy or claim under, in or with respect to this Agreement or any funds held
pursuant to this Agreement, except as specifically set forth in this Agreement.


19.   This Agreement contains the entire agreement of the parties and supersedes
all prior written or oral understandings pertaining to any of the subject matter
hereof. This Agreement may be modified or amended only in a writing signed by
all of the parties hereto.


20.   This Agreement shall be governed by, and be construed and interpreted in
accordance with, the internal laws of the State of California. The parties
hereby consent to the jurisdiction of the Superior Court of the State of
California in Los Angeles County and the United States District Court for the
Central District of California, and any proceeding arising between the parties
hereto in any manner pertaining or related to this Agreement shall to the extent
permitted by law, be held in Los Angles County, California.


21.   This Agreement may be entered into in any number of counterparts and by
different parties hereto in separate counterparts, each of which, when so
executed, shall be deemed to be an original and all of which taken together
shall constitute one and the same agreement.
[Signature Page Follows]

 
6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 

        LONG-E INTERNATIONAL, INC.  
   
   
    By:   /s/ Bu Shengfu  

--------------------------------------------------------------------------------

Name: Bu Shengfu   Title:   Chief Executive Officer 


        WESTPARK CAPITAL, INC  
   
   
    By:   /s/ Richard Rappaport  

--------------------------------------------------------------------------------

Name: Richard Rappaport   Title: Chief Executive Officer

 

        LAW OFFICES OF DAVID L. KAGEL,   A Professional Corporation  
   
   
    By:   /s/ David Kagel  

--------------------------------------------------------------------------------

Name: David L. Kagel, President


 
7

--------------------------------------------------------------------------------

 
 
Exhibit A




Names and Titles of Placement Agent Contact:




Kevin DePrimio
Vice President, Corporate Finance
WestPark Capital, Inc.
1900 Avenue of the Stars,
Suite 310
Los Angeles, CA 90067
(310) 843-9300 Telephone
(310) 843-9304 Facsimile
kdeprimio@wpcapital.com

 
8

--------------------------------------------------------------------------------

 

Exhibit B


SUBSCRIPTION INFORMATION


For: ________________________

 

  Name of Subscriber                                     Address of Subscriber  
                                                                              
                                  Principal Amount of         Notes Subscribed
For                                    Subscription Amount  
                            Submitted Herewith                   Taxpayer ID
Number/       Social Security Number                              

 

 
9

--------------------------------------------------------------------------------

 
 
Exhibit C


DISBURSEMENT REQUEST


VIA FACSIMILE
Law Offices of David L. Kagel, A Professional Corporation: (310) 553-9693


Date:_______________________


David L. Kagel, Esq.
1801 Century Park East, Suite 2500
Los Angeles, CA 90067




Re: Account Name: Law Offices of David L. Kagel, Prof. Corp. Subscription Escrow
Account No. 3 (Long-E International, Inc.)


Account Number: _____________________


Dear Escrow Agent:


We, the undersigned representatives, acknowledge that the proceeds of
_______________ have been received in the Law Offices of David L. Kagel, Prof.
Corp. Subscription Escrow Account No. 3 and are eligible for distribution on
this date. The Company, WestPark Capital and David L. Kagel are satisfied that
all requirements to effect a distribution of available funds have been met and
want to disburse _______________________; however, the Escrow Agent will retain
____________ related to fees for maintaining the Escrow Account.


Please disburse the proceeds immediately via wire transfer as follows:
 

WestPark Capital, Inc. Bank Information             Long-E International, Inc.
Bank Information    



    



WestPark Capital, Inc.:     Long-E International, Inc.:                        

--------------------------------------------------------------------------------

By: Richard Rappaport    

--------------------------------------------------------------------------------

By: Bu Shengfu Its:  Chief Executive Officer     Its:  Chief Executive Officer


 
10

--------------------------------------------------------------------------------

 

Exhibit D


RELEASE AND DISCHARGE


The undersigned hereby releases and discharges LAW OFFICES OF DAVID L. KAGEL, A
Professional Corporation, as Escrow Agent, from all further responsibility or
liability as Escrow Agent under the Escrow Agreement dated January 17, 2007.
Please accept this as authorization to close our escrow account as of this date.




Executed this ________ day of ___________, 2007.


__________________________________    
 
 
 
By: _________________________
Name: _______________________
Title: ________________________

 
11

--------------------------------------------------------------------------------

 
 